Citation Nr: 1416363	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for sleep apnea.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had more than 22 years of active service, including periods from November 1973 to March 1976 and from October 1988 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, confirmed and continued the previous denial of service connection for sleep apnea.  

The Veteran testified before the undersigned at a September 2012 hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied service connection for sleep apnea on the basis that the evidence did not demonstrate that this disability had its onset in service, or was otherwise incurred or aggravated in service.  

2.  The evidence received since the January 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating that claim.  

3.  Competent evidence of record associates the Veteran's sleep apnea with his period of military service.  



CONCLUSIONS OF LAW

1.  The January 2007 rating decision which denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the January 2007 rating decision is new and material, and the previously denied claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The Veteran has sleep apnea that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to Reopen

Generally, a rating decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Furthermore, for the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran claims that his current sleep apnea was incurred in service.  In the January 2007 rating decision, the RO denied this claim on the basis that the service treatment records were negative for any treatment for, or complaints and/or diagnosis of sleep apnea during the Veteran's period of service.  The RO further noted that the evidence of record did not relate the Veteran's current sleep apnea to his military service.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the January 2007 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence associated with the claims file subsequent to the January 2007 rating decision includes, but is not limited to, VA treatment records dated in August 1997 (which have been uploaded and scanned into the Virtual VA claims processing system); report of the June 2009 VA examination conducted and submitted by the Veteran's physician at the VA, G.Z., M.D.; and a September 2012 letter issued by the Veteran's private physician, S.M., M.D.  

Based on his discussion with, and evaluation of the Veteran, Dr. Z. diagnosed the Veteran with having obstructive sleep apnea.  According to Dr. Z., in light of the anatomical findings on examination, to include the crowding of the pharynx and the Veteran's large neck, and given that the Veteran reportedly snored and had sleep maintenance insomnia in service, it is at least as likely as not that his obstructive sleep apnea was present while he was in service.  In the September 2012 letter, Dr. M. noted that the Veteran reportedly began experiencing sleep problems in 1988, and further noted that the Veteran's wife claimed she began noticing the Veteran's snoring and apnea around this time.  According to Dr. M., "[g]iven his moderately severe sleep apnea and his facial structure [the Veteran] very likely had obstructive sleep apnea while he was in the military."  

This evidence is new, in that it was not previously of record.  The Board finds that collectively, the June 2009 and September 2012 medical opinions provide further discussion concerning whether the Veteran's sleep apnea was incurred in service, and address the possibility of an etiological link between the Veteran's sleep apnea and service.  Because the RO in January 2007 denied the claim, in part, because the evidence did not reflect that the Veteran's sleep apnea began in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for sleep apnea.  This aspect of his appeal is, therefore, granted.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he began experiencing symptoms akin to sleep apnea during his period of active service.  He also asserts that he has experienced these symptoms since the problem first manifested in service.  See September 2012 Hearing Transcript (T.), p. 2.  A review of the Veteran's post-service medical records reflects an initial diagnosis of moderately severe obstructive sleep apnea with a respiratory disturbance index of 55.4, and an apnea index of 20.8.  See August 2004 South Suburban Hospital Polysomnography Report.  A subsequent sleep study was conducted in March 2005, and the polysomnography report derived therefrom also reflects a diagnosis of moderately severe obstructive sleep apnea.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, sleep problems.  However, the Veteran has reported ongoing symptoms of sleep apnea since service.  Also, in a June 2009 statement, the Veteran's fellow serviceman, J.K., explained that his military assignments often required that he work alongside the Veteran during his active service, and recalled the Veteran's struggle with insomnia as a result of his sleepless nights.  Given the nature of the Veteran's condition, and its observable symptoms, the Board finds that he is competent to report that he developed sleep problems during service, and since his discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted as well as the lay assertions and testimony provided in support of his claim, the Board finds him credible with respect to his assertions.  

There are two medical opinions in this case.  In the June 2009 opinion, the Veteran's physician at the VA, Dr. Z., reviewed his medical history and conducted a physical evaluation of the Veteran noting that characteristics of the physical examination, to include the crowding of the pharynx, increased neck circumference and the body mass index as it currently stood, supported a diagnosis of sleep apnea.  According to Dr. Z., in light of the anatomical findings on examination, and given the fact that the Veteran was snoring and had sleep maintenance insomnia in service, it is at least as likely as not that his obstructive sleep apnea was present while in service.  

In a letter dated in September 2012, the Veteran's private physician, Dr. M. noted that that Veteran had hypersomnia for several years prior to the sleep study completed in 2004.  Dr. M. further recognized that the Veteran reported that his "sleepiness" began sometime around 1988, and also acknowledged assertions made by the Veteran's wife indicating that she first noticed the Veteran's snoring and apnea around this time.  According to Dr. M., given the Veteran's moderately severe sleep apnea and his facial structures, he very likely had obstructive sleep apnea while he was in the military.  

As such, because the only probative evidence of record establishes a relationship between the Veteran's currently diagnosed sleep apnea and service, the Board finds that the third element required for service connection has also been satisfied.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, and because the Board may not inject its own interpretation of the evidence, the Board finds that the Veteran currently has sleep apnea which is related to his active military service.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for sleep apnea is warranted.  Therefore, the Veteran's claim of entitlement to service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened, and, to this extent only, the appeal is granted.  

Service connection for sleep apnea is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


